SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 15 (d) OF THE SECURITIES ACT OF 1934 For the fiscal year ended December 31, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 1-13740 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Borders Group, Inc. Savings Plan B. Name of issuer of securities held pursuant to the plan and the address of its principal executive office: Borders
